DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 14, 17, 19-22, 25, 26, 28, and 29 are pending and have been examined in this Office Action.  Claims 15, 16, 18, 23, 24, and 27 have been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, 19-22, 25, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a trailing vehicle" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 17, 19-22, and 25 is(are) rejected because it(they) depend(s) on claim 14 and fail(s) to cure the deficiency(ies) above.  
Claim 17 recites the limitation "a lower differential velocity" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to “a lower differential velocity than the differential velocity” in claim 16. 
Claim 17 recites the limitation "a trailing vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 19 recite “another vehicle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office is interpreting this limitation as referring to the another vehicle in line 4 of claim 14.  
Claim 22 recites the limitation "a road type" and “a road being currently traveled” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 26 recites the limitation “a new upcoming traffic jam” in line 8.  It is indefinite if this limitation is new different traffic jam or intended to refer back to the traffic jam detected by the first sensor system.  This indefiniteness is compounded since the remainder of the claim refers to “the traffic jam”.  Therefore, the scope of the claim is indefinite.  
Claim 26 recites the limitation "a tail end" in line 21.  There is insufficient antecedent basis for this limitation in the claim. It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 26 recites the limitation "a trailing vehicle" in line 32-33.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim(s) 28 and 29 is(are) rejected because it(they) depend(s) on claim 26 and fail(s) to cure the deficiency(ies) above.  
Claim 28 recites the limitation "an additional sensor system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 28 recites the limitation "a new upcoming traffic jam" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. This rejection is also related to the rejection of “a new upcoming traffic jam” in claim 26.  
Claim 28 recites the limitation "a differential velocity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  
Claim 28 recites the limitation "a velocity of the tail end of the traffic jam" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 28 recites the limitation "a trailing vehicle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim(s) 29 is(are) rejected because it(they) depend(s) on claim 28 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17, 22, 25, 26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE Patent Application Publication 102014013544 to Regh et al.
As per claim 14, Regh discloses a method for automatically controlling longitudinal dynamics of an ego vehicle, (Regh; At least paragraph(s) 1 and 7), the method comprising the following steps:
detecting, using a traffic jam detection arrangement, a traffic jam and outputting a signal, wherein the ego vehicle has a first sensor system to sense another vehicle traveling ahead of the ego vehicle, and when the another vehicle in front of the ego vehicle is detected, a velocity of the ego vehicle is reduced (Regh; At least paragraph(s) 9, 18, 20, 27, and 30); and
based on the detecting of the traffic jam, decelerating, by a control device having a deceleration device, the ego vehicle until a predefined distance to a tail end of the traffic jam has been reached (Regh; At least paragraph(s) 9).
wherein the control device for performing the decelerating includes an input circuit, wherein information signals from information sources, including the first sensor system, supplied to the input circuit are conveyed via a data exchange device to a calculation device (Regh; At least paragraph(s) 30; In order to receive sensor data and perform automated acceleration and deceleration, the required electronic components, i.e., input and output circuits, calculation device, etc. are necessary similar to that discussed in at least paragraph(s) 2), 
wherein the calculation device supplies output signals which are conveyed via the data exchange device to an output circuit of the control device, which outputs the output signals to downstream actuating devices, including a power-determining actuating element for a drive device, and the deceleration device by which the ego vehicle is decelerated without any input from a driver, so that by an actuation of the power-determining actuating element and the deceleration device, the velocity of the ego vehicle is adjusted and controlled (Regh; At least paragraph(s) 30),
wherein, when the predefined distance to the tail end of the traffic jam has been reached, the longitudinal dynamics of the ego vehicle are automatically controlled to close the predefined distance to the tail end of the traffic jam at a differential velocity, based on a difference between the velocity of the ego vehicle and a velocity of a tail end of the traffic jam (Regh; At least paragraph(s) 9, 10, 16, and 29),
wherein the ego vehicle has an additional sensor system by which trailing vehicles are detected, and when the traffic jam is detected and after the ego vehicle has been decelerated to the predefined distance to the tail end of the traffic jam, the ego vehicle closes the predefined distance to the tail end of the traffic jam at a lower differential velocity than the differential velocity only if a trailing vehicle was detected (Regh; At least paragraph(s) 7, 9, and 27),
wherein the ego vehicle, for which the longitudinal dynamics of the ego vehicle are automatically controlled, stops at the predefined distance to the tail end of the traffic jam and closes the predefined distance to the tail end of the traffic jam at the differential velocity only if a trailing vehicle, which is trailing the ego vehicle, was detected having another differential velocity which was already decelerated in comparison with the velocity of the ego vehicle (Regh; At least paragraph(s) 16 and 29; timely braking of the rear vehicle is recognized, and the distance is reduced at a low differential velocity as a result. Also, as discussed in at least paragraph(s) 26, if the rear vehicle is coming at a high speed, there is a large distance between the ego vehicle and the front vehicle, but if the rear vehicle is coming at a low speed, there is a small distance.  Therefore, if the rear vehicle were coming in fast and largely decelerated, then the ego vehicle would decrease the distance at a low differential velocity),
wherein a road type of a road being currently traveled is determined using the first sensor system and/or the additional sensor system, and the method is activated as a function of the road type being currently traveled (Regh; At least paragraph(s) 28; the vehicle, using the sensors, can determined lane changes, i.e., at least a multiple lane road type, and activates the method accordingly), and
wherein a first and/or second predefined distance and/or a maximum deviation of a velocity differential between the trailing vehicle and the ego vehicle, is a function of a presence of curves along the road being currently traveled and at least one of the following: the road type of the road being currently traveled, and/or a traffic density, and/or a velocity driven before initiating the deceleration, and/or current weather conditions (Regh; a maximum velocity that can be driven on a road would be based on curves and initial velocities, therefore, a maximum deviation of a velocity differential between two vehicle would inherently be a function of the curves and an initial velocity).
As per claim 17, Regh discloses wherein after the ego vehicle has been decelerated at the predefined distance to the tail end of the traffic jam, the ego vehicle closes the predefined distance to the tail end of the traffic jam at a lower differential velocity than the differential velocity of the tail end of the traffic jam only if the additional sensor system has detected a trailing vehicle, which is trailing the ego vehicle, is less than a second predefined distance from the ego vehicle (Regh; At least paragraph(s) 9 and 27; there has to be some threshold distance, such as the detectable range of the sensor).
As per claim 22, Regh discloses wherein a road type of a road being currently traveled is determined using the first sensor system, and the method is activated as a function of the road type being currently traveled (Regh; At least paragraph(s) 28; the vehicle, using the sensors, can determined lane changes, i.e., at least a multiple lane road type, and activates the method accordingly).
As per claim 25, Regh discloses wherein in a forward movement of the tail end of the traffic jam, the ego vehicle, which is being automatically longitudinally controlled, is moved along while complying with a relative velocity value and a distance value (Regh; At least paragraph(s) 6, 11, and 28).
As per claims 26 and 28, Regh discloses a distance control system performing the method of claims 14 and 17 (Regh; At least paragraph(s) 1).  Therefore, claims 26 and 28 are rejected using the same citations and reasoning as applied to claims 14 and 17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regh.
As per claims 19-21, Regh discloses recognizing braking of the rear vehicle and an uncritical case, but does not explicitly disclose the specific amount of reduction of the rear vehicle.  However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have been able to determine the optimal values.  If there is an uncritical case, then the relative velocity would have to be low.  
Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regh in view of JP Patent Application Publication 2003039979 to Matsumoto et al.
As per claim 29, Regh discloses detecting vehicles using suitable sensors (Regh; At least paragraph(s) 7), but does not explicitly disclose what the sensors are, i.e., wherein the first sensor system and/or the additional sensor system includes: (i) an environment sensor based on radar technology, or video technology, or LiDAR technology, or ultrasound technology, and/or (ii) an interface for data transmission via Car-2-Car communication, and/or (iii) an interface for a data transmission between the ego vehicle and a Cloud service.
However, the above features are taught by Matsumoto (Matsumoto; At least paragraph(s) 32).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Matsumoto into the invention of Regh with the motivation of simple substitution of one known element for another to obtain predictable results. Determining an appropriate sensor would be within the skill of one in the art.  
Claim Rejections - 35 USC § 103
In light of compact prosecution, an alternate rejection based on the best understanding of the intent of the invention is provided below.
Claims 14, 17, 19-22, 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regh in view of JP Patent Application Publication 2003039979 to Matsumoto et al.
As per claim 14, Regh discloses a method for automatically controlling longitudinal dynamics of an ego vehicle, (Regh; At least paragraph(s) 1 and 7), the method comprising the following steps:
detecting, using a traffic jam detection arrangement, a traffic jam and outputting a signal, wherein the ego vehicle has a first sensor system to sense another vehicle traveling ahead of the ego vehicle, and when the another vehicle in front of the ego vehicle is detected, a velocity of the ego vehicle is reduced (Regh; At least paragraph(s) 9, 18, 20, 27, and 30); and
based on the detecting of the traffic jam, decelerating, by a control device having a deceleration device, the ego vehicle until a predefined distance to a tail end of the traffic jam has been reached (Regh; At least paragraph(s) 9).
wherein the control device for performing the decelerating includes an input circuit, wherein information signals from information sources, including the first sensor system, supplied to the input circuit are conveyed via a data exchange device to a calculation device (Regh; At least paragraph(s) 30; In order to receive sensor data and perform automated acceleration and deceleration, the required electronic components, i.e., input and output circuits, calculation device, etc. are necessary similar to that discussed in at least paragraph(s) 2), 
wherein the calculation device supplies output signals which are conveyed via the data exchange device to an output circuit of the control device, which outputs the output signals to downstream actuating devices, including a power-determining actuating element for a drive device, and the deceleration device by which the ego vehicle is decelerated without any input from a driver, so that by an actuation of the power-determining actuating element and the deceleration device, the velocity of the ego vehicle is adjusted and controlled (Regh; At least paragraph(s) 30),
wherein, when the predefined distance to the tail end of the traffic jam has been reached, the longitudinal dynamics of the ego vehicle are automatically controlled to close the predefined distance to the tail end of the traffic jam at a differential velocity, based on a difference between the velocity of the ego vehicle and a velocity of a tail end of the traffic jam (Regh; At least paragraph(s) 9, 10, 16, and 29),
wherein the ego vehicle has an additional sensor system by which trailing vehicles are detected, and when the traffic jam is detected and after the ego vehicle has been decelerated to the predefined distance to the tail end of the traffic jam, the ego vehicle closes the predefined distance to the tail end of the traffic jam at a lower differential velocity than the differential velocity only if a trailing vehicle was detected (Regh; At least paragraph(s) 7, 9, and 27),
wherein the ego vehicle, for which the longitudinal dynamics of the ego vehicle are automatically controlled, stops at the predefined distance to the tail end of the traffic jam and closes the predefined distance to the tail end of the traffic jam at the differential velocity only if a trailing vehicle, which is trailing the ego vehicle, was detected having another differential velocity which was already decelerated in comparison with the velocity of the ego vehicle (Regh; At least paragraph(s) 16 and 29; timely braking of the rear vehicle is recognized, and the distance is reduced at a low differential velocity as a result. Also, as discussed in at least paragraph(s) 26, if the rear vehicle is coming at a high speed, there is a large distance between the ego vehicle and the front vehicle, but if the rear vehicle is coming at a low speed, there is a small distance.  Therefore, if the rear vehicle were coming in fast and largely decelerated, then the ego vehicle would decrease the distance at a low differential velocity),
wherein a road type of a road being currently traveled is determined using the first sensor system and/or the additional sensor system, and the method is activated as a function of the road type being currently traveled (Regh; At least paragraph(s) 28; the vehicle, using the sensors, can determined lane changes, i.e., at least a multiple lane road type, and activates the method accordingly), and
Regh discloses that the distances take lane changes into account, but does not explicitly disclose wherein a first and/or second predefined distance and/or a maximum deviation of a velocity differential between the trailing vehicle and the ego vehicle, is a function of a presence of curves along the road being currently traveled and at least one of the following: the road type of the road being currently traveled, and/or a traffic density, and/or a velocity driven before initiating the deceleration, and/or current weather conditions.
However, the above features are taught by Matsumoto (Matsumoto; At least paragraph(s) 24, 26, 44, and 56; the predefined distance is a function of at least the presence of curves and the road type, e.g., a hilly road).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Matsumoto into the invention of Regh with the motivation of using a known technique to improve a similar device in the same way with predictable results.  The presence of curves and the type of road affect the possibility of being rear-ended when stopped at the end of a traffic jam, therefore, basing the distance to the end of the traffic jam based on these criteria would reduce the risk of collision and provide a safer system, as discussed in at least paragraph(s) 24 of Matsumoto.  
As per claim 26, Regh discloses a distance control system performing the method of claim 14 (Regh; At least paragraph(s) 1).  Therefore, claim 26 is rejected using the same citations and reasoning as applied to claim 14.
Claims 17, 19-22, 25, 28, and 29 would be rejected the same as the rejections above.  
Response to Arguments
Applicant’s arguments, see page 7, filed 03/07/2022, with respect to the claim objections and 35 U.S.C. 112(b) rejection have been fully considered and are persuasive, except for “a trailing vehicle” in claim 17.  The objections and 35 U.S.C. 112(b) rejections of the claims have been withdrawn (except for the one noted above). 
Applicant's arguments, see pages 8-12, filed 03/07/2022, with respect to the claim rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Regh does not disclose the last limitation of the independent claims, the examiner respectfully disagrees.  This limitation is not tied to the remainder of the claim and is overly broad such that the limitation would be inherently disclosed in Regh.  For example, the limitation recites that any maximum deviation of any velocity differential between the trailing vehicle and ego vehicle is a function of certain aspects.  A maximum physical deviation possible of the velocity deviation would inherently be a function of those aspects since they would affect maximum velocities of the vehicles and, thus, any maximum deviation of any velocity differential.  
 Applicant's arguments, see pages 12-14, filed 03/07/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. With respect to Applicant's arguments that proper motivation was not provided, the examiner respectfully disagrees.  Both Regh and Matsumoto are directed to changing the distance to the tail end of a traffic jam to reduce the possibility of a rear end collision and, thus, they would be obvious to combine as stated in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669